FILED
                           NOT FOR PUBLICATION
                                                                                SEP 16 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KRYSTAL JASMIN,                                  No.   19-55785

              Plaintiff-Appellant,               D.C. No.
                                                 2:16-cv-06999-FMO-JDE
 v.

SANTA MONICA POLICE                              MEMORANDUM*
DEPARTMENT; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted September 9, 2020**


Before: GRABER, BYBEE, and N. R. SMITH, Circuit Judges.

      The district court dismissed most of Plaintiff Krystal Jasmin’s claims,

entered summary judgment for Defendants on the remaining § 1983 claim against

Santa Monica Police Department (“Police Department”) Officers Jauregui and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cochran for unlawful arrest, and denied Jasmin’s Rule 59 and Rule 60 motions and

a motion for recusal. We have jurisdiction under 28 U.S.C. §§ 1331 and 1291, and

we affirm.

       1.     Jasmin’s claims against the Police Department, the City of Santa

Monica, Los Angeles County, the Los Angeles Department of Children and Family

Services (“DCFS”), the DCFS employees, and all Police Department officers

except for Officers Cochran and Jauregui were properly dismissed for the reasons

stated by the district court. Likewise, all claims against Officers Jauregui and

Cochran, except for Claim 3 (for unlawful arrest), were properly dismissed for

failure to state a claim.

       As to Claim 1, the officers’ entry onto the property was not a search or

seizure, because Jasmin had no reasonable expectation of privacy in the common

area of her apartment complex. See United States v. Calhoun, 542 F.2d 1094, 1100

(9th Cir. 1976); United States v. Nohara, 3 F.3d 1239, 1241–42 (9th Cir. 1993).

The officers’ entry into the complex did not, therefore, implicate the Fourth

Amendment.

       Claim 2, apparently for “excessive show of force,” amounts to an allegation

that the officers violated Jasmin’s rights by sending too many officers to the scene.




                                           2
That fact, without more, states no valid Fourth Amendment claim. Jasmin does not

allege that the officers used excessive physical force in effectuating the arrest.

      Claim 4, for conspiracy, alleges insufficient facts to support an inference that

there existed between the defendants any “agreement or ‘meeting of the minds’ to

violate constitutional rights.” See Mendocino Envtl. Ctr. v. Mendocino County,

192 F.3d 1283, 1301 (9th Cir. 1999) (quoting United Steelworkers of Am. v. Phelps

Dodge Corp., 865 F.2d 1539, 1540–41 (9th Cir. 1989) (en banc)).

      2.     Jasmin next argues that the district court erred in granting summary

judgment to the officers on her claim for unlawful arrest or false imprisonment in

violation of the Fourth Amendment. We disagree. To succeed on this claim,

Jasmin must prove that the arrest “was without probable cause or other

justification.” Dubner v. City and County of San Francisco, 266 F.3d 959, 964

(9th Cir. 2001). Probable cause exists when the arresting officers possess facts and

information “sufficient to warrant a prudent man in believing that the [person] had

committed or was committing an offense.” United States v. McCarty, 648 F.3d

820, 838 (9th Cir. 2011) (quoting United States v. Jensen, 425 F.3d 698, 704 (9th

Cir. 2005)). Although Jasmin was arrested for three separate offenses, Jasmin’s

unlawful arrest claim fails if the officers had probable cause to arrest for any one

offense. See Blankenhorn v. City of Orange, 485 F.3d 463, 473 (9th Cir. 2007).


                                           3
      Once on the property, and after conducting a lawful investigation, a

reasonable officer could have concluded that there was probable cause to arrest

Jasmin for public intoxication under Cal. Penal Code section 647(f).

      The elements of a violation of Cal. Penal Code section 647(f) are satisfied

where “the arrestee is (1) intoxicated (2) in a public place and either (3) is unable

to exercise care for [her] own safety or the safety of others or (4) interferes with or

obstructs or prevents the free use of any street, sidewalk, or public way.” People v.

Lively, 13 Cal. Rptr. 2d 368, 370–71 (Ct. App. 1992). The officers received two

separate reports from reliable informants with first-hand knowledge that Jasmin

was intoxicated and that she had left her children waiting at school for hours. The

officers then interviewed Jasmin and personally observed signs of intoxication that

corroborated the witness reports. This evidence allowed the officers reasonably to

believe that Jasmin was intoxicated to the point of being unable to exercise care for

herself or her children, given the reports of her neglectful and erratic behavior and

the officers’ own observations of her level of intoxication.

      3.     The district court did not abuse its discretion in denying Jasmin’s Rule

59(e) and Rule 60(b) motions. Jasmin does not point to any change in law or

furnish any newly discovered evidence that was unavailable to her before the

dismissal of her claims. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,


                                           4
1262–63 (9th Cir. 1993). The additional evidence cited by Jasmin was either

inadmissible, irrelevant, or insufficient to rebut the undisputed facts underpinning

the district court’s dismissal. Further, although Jasmin makes claims of a manifest

injustice, her claims simply express her dissatisfaction with the district court’s

decision. See Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338,

1341 (9th Cir. 1981) (recognizing that a litigant’s dissatisfaction with a judgment is

not sufficient to establish the “extraordinary circumstances” necessary to permit

the litigant relief from the judgment under Rule 60(b)(6)). Thus, the district court

did not abuse its discretion denying the requested relief under Rule 59(e) or Rule

60(b).

         4.   Lastly, the district court did not abuse its discretion in denying

Jasmin’s motion for recusal. A judge’s adverse rulings, without more, do not

furnish grounds for recusal. See United States v. Azhocar, 581 F.2d 735, 739 (9th

Cir. 1978); see also United States v. Holland, 519 F.3d 909, 913–14 (9th Cir.

2008) (requiring that a movant generally demonstrate that a judge’s bias is

grounded in some “‘extrajudicial source’ . . . other than rulings, opinions formed or

statements made by the judge during the course of [a case]”).

         AFFIRMED.




                                            5